Citation Nr: 0727863	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
service-connected fractured right fifth finger metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision from the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2007 the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the transcript is in the record.


FINDING OF FACT

The veteran's service-connected residuals of fractured right 
fifth finger metacarpal is manifested by marked limitation of 
motion; limitation of motion or anklyosis of other fingers 
has not been shown 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
fractured right fifth finger metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 
5226, 5229, 5230 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letters dated in October 2003 
and May 2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, advised the appellant to send in all 
evidence in his possession, and that he could appeal the 
degree of disability rating.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that VA has not sought.

VA medical records, VA examination reports and medical 
opinion, hearing testimony, and personal statements, have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, arguments presented by 
the representative organization and personal hearing 
testimony.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Increased Rating for Residuals of Fractured Right Fifth 
Finger Metacarpal

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Arthritis, due to trauma and substantiated by x-ray findings, 
Diagnostic Code 5010, is to be rated as degenerative 
arthritis, Diagnostic Code 5003.  Degenerative arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

As to Diagnostic Code 5230, which is any limitation of motion 
of the ring or little finger and the Code under which the RO 
denied the veteran's claim for an increased rating, there is 
no compensable rating for residuals of fractured right fifth 
finger metacarpal.  Thus, the Board looks at the veteran's 
service-connected disability under other Diagnostic Codes.  
Specifically, under Diagnostic Code 5223, for a 10 percent 
rating, favorable anklyosis is required of the long and ring 
fingers, or long and little fingers, or ring and little 
fingers.  Under Diagnostic Codes 5224-5226, for a 10 percent 
rating, unfavorable or favorable anklyosis is required of a 
single finger, either the long finger, the index finger, or 
the thumb.  Finally, under Diagnostic Code 5229, for a 10 
percent rating, limitation of motion of the index or long 
finger is required with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a.
 
A zero percent rating for residuals of service-connected 
fractured right fifth finger metacarpal has been in effect 
since October 1966.  The veteran claimed an increased rating 
for residuals of service-connected fractured right fifth 
finger metacarpal in September 2003.  The veteran contends 
that the residuals of service-connected fractured right fifth 
finger metacarpal have worsened.  The Board notes the 
veteran's representative has advanced contentions to the 
effect that a higher evaluation is warranted because there is 
some loss of range of motion, and the veteran's finger 
occasionally locks, which interferes with an adequate grip.

The evidence in this case includes VA examination and x-ray 
reports from July of 1967 that found no impairment of 
function of the right metacarpophangeal or metacarpal carpal 
joints.  An October 2003 VA examiner opined that the veteran 
had 50 percent loss of range of motion of the distal 
interphalangeal joint, some pain over the palmar surface of 
the metacarpophalgeal joint and tenosynovities of the 
metacarpal phalangeal joint with a trigger finger; 
additionally, that the trigger finger was service related, 
that it caused very mild functional impairment of occasional 
locking of the finger which requires the veteran to 
straighten it and, at that time, it prevents the veteran from 
gripping adequately.  The examiner pointed out that the 
arthritis demonstrated by X-rays was not service related.  

At the July 2007 hearing, the veteran testified that he has 
chronic pain and trouble with manual dexterity which 
interfere with his part-time work in a high school where he 
puts together letter boards to direct people.

After a review of the evidence, the Board finds the veteran 
has symptoms consistent with a noncompensable evaluation, 
under Diagnostic Code 5230, for residuals of fractured right 
fifth finger metacarpal, because although he experiences some 
limitation of motion, he does not experience complete 
limitation of motion or anklyosis in combination with that of 
another digit.  The veteran's disability involves only one 
digit, or finger, and the evidence shows that he still has 
half of his range of motion.

Because the evidence does not show that the appellant has 
ankylosis of the right fifth finger metacarpal, the criteria 
for a 10 percent rating, under Diagnostic Code 5223, are not 
met, which in fact requires anklyosis of two digits.  
Additionally, since the evidence does not show that the 
appellant has favorable or unfavorable anklyosis of the long 
or index finger or of the thumb, the criteria for a 10 
percent rating, under Diagnostic Codes 5224-5226, are not 
met.  Further, because the evidence does not show that the 
appellant has index or long finger limitation of motion, the 
criteria for a 10 percent rating, under Diagnostic Code 5229, 
are not met.  Based on this evidence, the Board finds that 
the veteran's symptoms for residuals of service-connected 
fractured right fifth finger metacarpal more nearly 
approximate the criteria for a noncompensable evaluation, and 
do not meet the scheduler rating criteria for a compensable 
evaluation for 10 percent.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on that 
basis.  For example, there is no competent evidence that the 
veteran's residuals of service-connected fractured right 
fifth finger metacarpal have resulted in frequent 
hospitalizations.  With regard to employment, due to the 
veteran's age and the fact that it is part-time employment, 
and the veteran's difficulty with grabbing letters is 
episodic, the occupational effects are neglible.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a compensable 
rating for residuals of service-connected fractured right 
fifth finger metacarpal, and the claim for a compensable 
rating must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




ORDER

A compensable evaluation for residuals of service-connected 
fractured right fifth finger metacarpal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


